Citation Nr: 1628037	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  13-04 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Seattle, Washington


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a bilateral hearing loss disability.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a bilateral hearing loss disability.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to a rating in excess of 10 percent for a headache disability before November 23, 2013, and in excess of 50 percent thereafter.

6.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from April 1952 to March 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the VA RO.  A September 2010 rating decision declined to reopen the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  An April 2011 rating decision granted a 10 percent evaluation for a TBI and continued the existing 10 percent rating for headaches.  A December 2013 rating decision increased the evaluation of the Veteran's headaches to 50 percent effective November 23, 2013.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A July 2007 rating decision denied the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

2.  The evidence received since the July 2007 decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.

3.  The evidence of record is at least in equipoise as to whether a relationship exists between the Veteran's bilateral hearing loss disability, his tinnitus, and his active duty service.

4.  Throughout the period on appeal, the Veteran's headaches have been productive of very frequent, completely prostrating, and prolonged attacks productive of severe economic inadaptability.

5.  The Veteran's TBI is manifested by symptoms producing no greater than level 1 impairment in at least one facet of cognitive impairment.


CONCLUSIONS OF LAW

1.  The July 2007 rating decision denying the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus is final.  38 U.S.C.A § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2007).

2.  New and material evidence has been received sufficient to reopen the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2015).

3.  The criteria for service connection for a bilateral hearing loss disability and tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2015).

4.  Before November 23, 2013, the criteria for a rating of 50 percent, but no greater, for a headache disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

5.  From November 23, 2013, the Veteran is in receipt of the maximum schedular evaluation for a headache disability; an evaluation in excess of 50 percent is not available.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

6.  The criteria for a disability rating in excess of 10 percent for a TBI have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's claims for service connection for a bilateral hearing loss disability and tinnitus have been reopened, and the claims of entitlement to service connection have been granted.  As such, the Board finds that any error related to the Veterans Claims Assistance Act of 2000 (VCAA) with regard to this claim to reopen is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Kent v. Nicholson, 20 Vet. App. 1 (2006); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Neither the Veteran nor his representative has otherwise alleged that prejudice resulted from any notice error.  Shinseki v. Sanders, 129 S.Ct. 1696, 1704, 1705, 1706 (noting that "the party that seeks to have a judgment set aside because of an erroneous ruling carries the burden of showing that prejudice resulted").  The notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's post-service medical treatment records, including VA and private treatment records, have all been obtained to the extent they were both identified and available.  

The duty to assist also includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  More specifically, a VA examination must be conducted when the evidence of record does not reflect the current state of the Veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2015).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Veteran was provided with examinations in October 2009, March 2010, and November 2013.  The examination reports indicate that the examiners reviewed the Veteran's claims file and past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The examination reports are therefore adequate for the purpose of rendering a decision in the instant appeal.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, to the extent that the Veteran, for example in January 2014, argued that the October 2009 examiner or March 2010 examiners failed to accurately assess the severity of his headache disability, the Board, in granting the Veteran's claim for a greater rating, has placed greater probative weight on the Veteran's subjective account on the severity of his condition than on the findings of these examiners.  

The Veteran and his spouse participated in a hearing before the Board in May 2016, and the Board takes note of the credibility and sincerity of their testimony.  The Board finds that there is no indication that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.

New and Material Evidence

Decisions of the RO and the Board that are not appealed in the prescribed time are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2015).  A finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2015); Smith v. West, 12 Vet. App. 312 (1999).

If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in development has been satisfied.  Elkins v. West, 12 Vet. App. 209 (1999).

The Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus were last finally denied in a July 2007 rating decision.  This rating decision found that the evidence did not show that the Veteran suffered from a current bilateral hearing loss or tinnitus disability, nor did the evidence show a connection between a current disability and service.  The Veteran did not appeal the July 2007 rating decision, no evidence was received within one year of the July 2007 rating decision, and no new service records have been submitted.  Therefore, the July 2007 rating decision is final.  

The Veteran has since submitted medical evidence showing ongoing treatment for a bilateral hearing loss disability and tinnitus, and he has presented testimony regarding his in-service noise exposure and the duration of his symptoms.  That evidence is new because it has not previously been submitted to VA.  Regarding the materiality of the newly-submitted evidence, given the evidence suggests a current diagnosis and a continuity of symptomatology for bilateral hearing loss and tinnitus, the Board finds that the newly-submitted evidence relates to an unestablished fact necessary to substantiate the claims.  As new and material evidence has been received, the claims for service connection for a bilateral hearing loss disability and tinnitus are reopened.

Service Connection

In general, service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for a claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).  Hearing loss and tinnitus are chronic diseases and service connection may be established based on a continuity of symptomatology.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Impaired hearing is a disability when: (a) the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater, or (b) the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz are 26 decibels or greater, or (c) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  As a "subjective" ailment, the existence of tinnitus is generally determined by whether or not the veteran claims to experience it.  Charles v. Principi, 16 Vet. App. 370 (2002).  

Turning to the facts in this case, the Veteran contends that he was exposed to loud noise in-service, such as the noise associated with testing diesel engines.  During his September 2008 audiological examination, the Veteran's hearing impairment met the above criteria, and he complained of tinnitus.  Thus, the record shows the presence of both current disabilities and an in-service incident.  

With respect to a connection between the Veteran's disabilities and his military service, the Board finds that the credible statements from the Veteran, particularly the testimony that he offered during his May 2016 hearing, present a continuity of symptomatology from his military service to the present.  This continuity of symptomatology serves as the necessary nexus between the Veteran's current bilateral hearing loss disability, his tinnitus, and his active duty service.  Service connection is accordingly granted.  

In making this finding, the Board acknowledges that the September 2008 examiner concluded that the Veteran's bilateral hearing loss and tinnitus were unrelated to his active duty service.  The Board places little weight on this conclusion because the Board finds the Veteran to be competent and credible to report on the duration of his symptoms, namely the experiencing of ringing in his ears during and since service and the perception of diminished hearing acuity over the same period, the credible report of the duration of symptoms alone may form the necessary nexus for service connection.  The examiner did not adequately explain why the Veteran's credible account of his symptoms was insufficient to establish a connection between his disabilities and service.  

Increased Ratings for TBI and Headaches

The Veteran contends that he is entitled to a disability rating in excess of 10 percent for a headache disability before November 23, 2013.  While the Veteran has not specifically argued that he is entitled to a rating in excess of 50 percent thereafter, the Board will nonetheless examine the record to determine if a greater rating is available.  The Veteran additionally contends that he is entitled to a disability rating in excess of 10 percent for a TBI.  The Board will discuss these disabilities together because the Veteran's headaches are a symptom of his TBI and may be rated under the criteria applicable to a TBI.

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify the various disabilities.  See 38 C.F.R. Part 4 (2015).  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2015).  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  See 38 C.F.R. § 4.3 (2015).

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2015); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As noted above, pyramiding-the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes-is to be avoided when rating a veteran's service-connected disabilities.  See 38 C.F.R. § 4.14 (2015).

The Veteran's headache disability has been evaluated under Diagnostic Code 8100, applicable to migraine headaches.  Under this Diagnostic Code, in pertinent part, migraines with characteristic prostrating attacks occurring on an average one in two months over the last several months warrant a 10 percent rating.   Migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent rating.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2015).

The term "prostrating attack" is not defined in regulation or case law.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999) (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack).  However, prostration can be defined as "extreme exhaustion or powerlessness."  Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007).

With regard to the Veteran's TBI, Diagnostic Code 8045 provides for three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive, emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045 (2015).

Cognitive impairment involves decreased memory, concentration, attention, and executive functions of the brain.  The term "executive functions" includes goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when such actions are not productive.  Cognitive impairment is evaluated according to the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified." 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, are to be evaluated under the subjective symptoms facet in the table entitled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Any residual with a distinct diagnosis, however, may be evaluated under another diagnostic code, even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table.  When there is a diagnosis of a mental disorder, emotional and behavioral dysfunction is to be evaluated under the General Rating Formula for Mental Disorders.  In this case, however, the Veteran has not been diagnosed with a mental disorder; the Board will thus not consider whether a greater rating is available under the General Rating Formula for Mental Disorders.  

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code: motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions. 

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  Residuals not listed above that are reported on an examination report are to be evaluated under the most appropriate diagnostic code.  Each condition shall be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and each separately rated condition shall be combined under 38 C.F.R. § 4.25.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations. 

The table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" contains 10 facets of TBI related to cognitive impairment and subjective symptoms.  These 10 facets are as follows: (I) Memory, attention, concentration, and executive function; (II) Judgment; (III) Social interaction; (IV) Mental orientation; (V) Motor activity (impact on motor and sensory systems); (VI) Visual and spatial orientation; (VII) Subjective symptoms; (VIII) Neurobehavioral effects; (IX) Communication; and (X) Consciousness.

This table provides criteria for levels of impairment for each facet, ranging from 0 to 3, and a fifth level, the highest level of impairment, labeled "total."  A 100 percent evaluation is to be assigned if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," the overall percentage evaluation based on the level of the highest facet is to be assigned as follows: if the highest facet is 0, then a 0 percent evaluation applies; if the highest facet is 1, then a 10 percent evaluation applies; if the highest facet is 2, then a 40 percent evaluation applies; if the highest facet is 3, then a 70 percent evaluation applies.  For example, a 70 percent evaluation is to be assigned if 3 is the highest level of evaluation for any facet. 

There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of TBI Not Otherwise Classified" with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, VA cannot assign more than one evaluation based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, VA is to assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions.  If, however, the manifestations are clearly separable, VA is to assign a separate evaluation for each condition.  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation. 

The term "instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045. 

Turning to the facts in this case, the Veteran filed his claim of entitlement to an increased rating in June 2009.  A July 2009 CT scan of the brain showed no intracranial abnormalities.  In November 2009, the Veteran was noted to be grossly intact neurologically.  In a separate November 2009 record, the Veteran answered questions and followed commands appropriately.  The Veteran had no focal deficit, and his gait was appropriate for his age.  The Veteran was noted to be psychiatrically appropriate and cooperative, and he maintained normal eye contact, speech, and grooming.  

The Veteran underwent a VA examination addressing his headaches in October 2009.  The examiner indicated that the Veteran's headaches originated in a depressed area in his right occiput and radiated forward.  The Veteran had been prescribed Tylenol 3 in treatment of his headaches, and he took up to five tablets weekly in treatment of his headaches.  The Veteran experienced headaches twice weekly, with headaches lasting for multiple days at a time.  The Veteran described experiencing a severe (7/10) level of pain without visual changes or dizziness.  The Veteran's cranial nerves were grossly intact.  While the Veteran had experienced an increase in balance problems (and the examiner noted that the Veteran's gait was slightly tentative), he related such problems to a separate peripheral neuropathy.  The Veteran was pleasant and in no acute distress.  The examiner found that the Veteran had no neurologic sequelae other than headache.  

The Veteran underwent an examination addressing his TBI in March 2010, at which time the examiner noted that there was objective evidence of mild memory impairment, attention, and concentration or executive function resulting in mild functional impairment.  The examiner noted that the Veteran's memory difficulties had occurred over the last nine months.  The examiner found that the Veteran's memory difficulties were less likely than not due to his in-service head injury.  

The Veteran's judgment was normal, and his social interaction was routinely appropriate.  The Veteran was always oriented, and his motor activity was normal.  The Veteran's visual spatial orientation was mildly impaired.  The Veteran's subjective symptoms and neurobehavioral effects did not interfere with work, activities of daily living, or family or other close relationships.  The Veteran could communicate and comprehend spoken and written language.  

The Veteran's mini-mental status examination score was 26/30.  The Veteran answered a serial 7s question incorrectly, a three-step command question incorrectly, and a recall question incorrectly.  The Veteran's cranial nerves were intact other than decreased hearing.  Motor examination was normal.  The Veteran's deep tendon reflexes were noted to be "0", and his patella was noted to be "2".  Vibratory sensation was absent to the ankles, and pinprick and temperature sensation were decreased to the ankles.  The Veteran's finger-nose-finger and heel-to-shin testing were intact.  The Veteran had no tremor, and his gait was broad-based and slow.  The Veteran could not tandem walk. 

The Veteran reported that he experienced two headaches monthly, with an increased frequency since the May 2008 death of his wife.  The Veteran denied experiencing photophobia, phonophobia, nausea, or vomiting.  The Veteran's headaches were non-prostrating in nature, and lasted from a half-day up to one week.

In September 2010, the Veteran's neurological assessment was within normal limits, except for his hearing deficits.  The Veteran's psychosocial and emotional assessment was normal.  In October 2010, the Veteran denied experiencing depression or suicidal thoughts.  In October 2010, January 2011, and March 2011, the Veteran answered questions and followed commands appropriately.  The Veteran had no focal deficit, and his gait was steady.  The Veteran was noted to be psychiatrically appropriate and cooperative, and he maintained normal eye contact, speech, and grooming.  In January 2011, the Veteran reported needing to use Vicodin up to three times weekly for headaches.  In May 2011, the Veteran reported that he had experienced several debilitating attacks of pain and headaches in the last few months.  In January 2013, the Veteran indicated that he experienced headaches up to three times weekly.  

The Veteran underwent a VA examination in November 2013, at which time the Veteran complained of experiencing three to four headaches monthly that lasted up to three days each.  The Veteran's headaches limited his activity; when the Veteran had headaches, he spent his time in quiet, dark environments.  The Veteran had constant head pain that worsened with physical activity.  The Veteran experienced sensitivity to light and sound in association with his headaches.  The examiner noted that the Veteran had very frequent prostrating and prolonged attacks of migraine headache pain.  

The Veteran indicated that he spent most of his days working in his garage or on his car.  The Veteran drove without difficulty.  The Veteran took care of the yard and the mechanics of his house.  The Veteran scored 25/30 on his mental status examination, making one mistake on trails, one digit mistake on repetition, and two errors on the letter list.  

The examiner noted that the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  The Veteran's judgment was normal, and his social interaction was routinely appropriate.  The Veteran was always oriented.  The Veteran's motor activity was normal.  The Veteran's visual spatial orientation was normal, and he had no subjective symptoms or neurobehavioral effects.  The Veteran could comprehend and communicate in spoken and written language.  The Veteran's consciousness was normal.  The Veteran had no subjective symptoms or mental, physical, or neurological conditions or residuals attributable to a TBI other than his headaches.  The Veteran had no cognitive difficulties due to his TBI, with the examiner noting that the Veteran was able to work in demanding jobs for most of his life without difficulty.  The Veteran's 25/30 score on the mental status examination was expected for his age.  The Veteran did not have neurobehavioral or sleep difficulties due to his TBI.  

In December 2013, it was noted that the Veteran experienced three headaches monthly, with each headache lasting up to three days.  The Veteran had no unexpected neurological findings on examination or history.  The Veteran's headaches became more frequent around 2008, coinciding with the death of his wife of 55 years.  The Veteran's pain severity was 8/10.  The Veteran denied experiencing vision changes, aura symptoms, nausea, or vomiting.  The Veteran denied experiencing photophobia or phonophobia, but such symptoms were suggested because the Veteran would shut off the lights and lay down when his headaches occurred.  The Veteran's headaches were found to be generally prostrating.  The Veteran was alert and oriented, and his memory was intact.  The Veteran's concentration was normal, and his language was fluent and articulate.  The Veteran's cranial nerves were intact.   

In January 2014, the Veteran stated that the November 2013 examiner better captured the symptomatology associated with his headaches than had previous examiners.  The Veteran indicated that he had experienced headache symptomatology similar to that described in the November 2013 examination report since at least 2010.  During his May 2016 hearing before the undersigned, the Veteran indicated that the major symptom of his TBI was headaches.  

Turning to an application of the pertinent laws to the facts in the instant case, with regard to the appropriate rating of the Veteran's headaches, the Veteran has been in receipt of the maximum 50 percent rating for headaches since November 23, 2013, so the Board will not consider the applicability of a greater rating under the Diagnostic Code applicable to migraine headaches since this time.  Indeed, the Veteran himself has not argued that a greater rating is appropriate since November 2013.  Instead, the Veteran argues that he is entitled to a 50 percent evaluation for his headaches before this time.  

The Board notes that the maximum 50 percent evaluation requires "very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability."  Affording the Veteran with the benefit of the doubt, the Board finds that the Veteran has shown symptoms approximating such severity since he filed his claim in June 2009.  In making this determination, the Board has placed great weight on the Veteran's January 2014 contention that the November 2013 examiner most accurately described his long-standing headache symptomatology.  Furthermore, the evidence of record corroborates the Veteran's statement.  For example, on many occasions throughout the appeal, the Veteran has indicated that his headaches had increased in severity and frequency since the 2008 death of his spouse.  Additionally, the Board notes that since 2009, the Veteran has been prescribed relatively powerful medications in treatment of his headaches, such as Tylenol 3 and Vicodin.  Therefore, notwithstanding, for example, the characterization of the March 2010 examiner of the Veteran's headaches as non-prostrating, the Board finds that the medical evidence of record, including the Veteran's own consistent statements regarding the duration of his symptoms and the nature of the medical treatment of such symptoms, supports a 50 percent evaluation of the Veteran's headaches since his June 2009 claim.    

With a 50 percent rating established for the Veteran's headaches since June 2009, the Board will next address the applicable rating under the TBI facets to determine the appropriate disability rating for the Veteran's TBI, and to assess whether a rating in excess of 50 percent for the Veteran's headaches is possible under the TBI rating criteria.

With regard to the TBI facets, a level of severity of "1" has been assigned for the memory, attention, concentration, and executive function facet, acknowledging that the Veteran has complained of a mild impairment in such functions.  While the Veteran, in March 2010, showed objective evidence (as is required for a greater level of severity) of mild memory impairment, attention, and concentration or executive function resulting in mild functional impairment, the examiner found that such difficulties were less likely than not due to his TBI.  In November 2013, the Veteran had no complaints of impairment of memory, attention, concentration, or executive functions.  With these findings in mind, the Board cannot find that a greater level of severity is available under this facet.

A level of severity of "0" has been assigned for the judgment facet, because the weight of the evidence is consistent with a finding that the Veteran's judgment is normal.

A level of severity of "0" has been applied for the social interaction facet because the weight of the evidence is consistent with a finding that the Veteran's social interaction is routinely appropriate.  

A level of severity of "0" has been assigned for the orientation facet because the Veteran has always been oriented to person, time, place, and situation.

A level of severity of "0" has been assigned to the motor activity facet because the weight of the evidence does not demonstrate that the Veteran has an impairment of motor activity associated with the TBI.  

A level of severity of "1" has been assigned to the visual spatial orientation facet because while some clinicians have found the Veteran's visual spatial orientation to be normal, the March 2010 examiner found the Veteran's visual spatial orientation to be mildly impaired.  The Board has thus affords the Veteran with the benefit of the doubt by assigning a level of severity of "1" to this facet.   

A level of severity of "0" has been assigned for the subjective symptoms facet.  While the Board acknowledges the severity of the Veteran's headaches, a greater level of severity under this facet is not warranted because the Veteran has not demonstrated three or more subjective symptoms that moderately interfere with work, instrumental activities of daily living, or work, family, or other close relationships.  Indeed, he has only one such symptom: headache.  Furthermore, if the Board were to assign a greater level of severity for the Veteran's headaches under this TBI facet, rather than under Diagnostic Code 8100 applicable to migraine headaches, it would result in a lower level of compensation for the Veteran.  Evaluating the Veteran's headache symptoms under this facet in addition to Diagnostic Code 8100 would result in impermissible consideration of the same symptoms under two different diagnostic criteria.  

A level of severity of "0" has been assigned for the neurobehavioral effects facet because the weight of the evidence, including the negative findings of the March 2010 and November 2013 examiners, does not show that the Veteran has one or more neurobehavioral effects as a result of his TBI.  

A level of severity of "0" has been assigned for the communication facet because the Veteran is able to communicate in and comprehend spoken and written language.  

The Veteran has remained fully conscious throughout the period on appeal.  A total rating based on an altered state of consciousness is not warranted.

Accordingly, a rating of 10 percent is warranted under Diagnostic Code 8045 because  the highest level of severity that the Board has assigned to the above facets is a "1".   

Accordingly, the Board finds that a 50 percent evaluation is warranted for the Veteran's headache since the time he filed his claim in June 2009.  A disability rating in excess of 10 percent for the Veteran's non-headache symptoms of TBI is unavailable.  

Extraschedular Considerations

The Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).

There is a three step inquiry to determine whether a claim should be referred for extra-schedular consideration.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  38 C.F.R. § 3.321 (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, with respect to the Veteran's headaches, while the Veteran is now in receipt of the maximum schedular evaluation under the criteria for Diagnostic Code 8100, applicable to migraine headaches, the Board cannot find that the Veteran's symptoms are not adequately addressed under these criteria.  The criteria under this Diagnostic Code explicitly contemplate a symptom picture that is productive of exhaustion, powerlessness, and "severe economic inadaptability."  The Veteran's pain, use of medicines to control symptoms, need to rest, and impairment of occupational functioning are thus contemplated by the criteria of Diagnostic Code 8100.  Furthermore, the Veteran himself, for example in January 2014, requested only an earlier date for the assignment of a 50 percent schedular evaluation, rather than the assignment of a rating in excess of 50 percent.  

With respect to his TBI, the Veteran has repeatedly indicated that his primary symptom of TBI is headache.  Thus, the Veteran's TBI symptoms are fully contemplated by the criteria applicable to rating such disability.  In sum, the schedular criteria in this case are adequate, and referral of the Veteran's claims for consideration for an extra-schedular rating is not warranted.


ORDER

New and material evidence having been received, the claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.  

Service connection for a bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.

Before November 23, 2013, a rating of 50 percent for a headache disability is granted, subject to the laws and regulations governing the award of monetary benefits.

A rating in excess of 50 percent for a headache disability is denied.

A rating in excess of 10 percent for residuals of a TBI is denied.


REMAND

A request for a TDIU is not a separate claim for benefits, but rather, it can be part of any claim for increased compensation.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  If the claimant or the evidence of record reasonably raises the question of whether a veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  In this case, in November 2013, an examiner noted that the Veteran's headache disability would limit his ability to work in many jobs.  As such, the question of TDIU is raised by the record.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

After undertaking any appropriate development, adjudicate the issue of entitlement to a TDIU.   If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


